--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.10

STAGE STORES, INC.
 
NONSTATUTORY STOCK OPTION AGREEMENT
 
THIS AGREEMENT is made effective as of the _______ day of __________, _____ (the
"Effective Date"), by and between STAGE STORES, INC., a Nevada corporation
(hereinafter called the "Company"), and _____________, an employee of the
Company, its subsidiaries or its affiliates (hereinafter called the "Employee").
 
WHEREAS, the Board of Directors of the Company (the "Board") has adopted the
Stage Stores, Inc. Amended and Restated 2001 Equity Incentive Plan (the "Plan");
and
 
WHEREAS, the Company considers it desirable and in the Company's best interests
that the Employee be given an opportunity to purchase Common Shares in
furtherance of the Plan to provide incentive for the Employee to remain an
employee of the Company, its subsidiaries or its affiliates and to promote the
growth, earnings and success of the Company.
 
NOW, THEREFORE, in consideration of the premises, it is agreed as follows:
 
1.           GRANT OF OPTION.  The Company hereby grants to the Employee the
right, privilege and option to purchase a total of _______________ (__________)
Common Shares (the "Stock Option"), in the manner and subject to the conditions
as hereinafter provided.  For purposes of this Agreement, "Common Shares" shall
mean the Company's presently authorized voting common stock, par value $0.01,
and “Option Shares” shall mean the number of Common Shares available under this
Stock Option.
 
2.           OPTION PRICE.  The Option Price deliverable upon the exercise of a
Stock Option shall be $__________ per Common Share (the "Option Price").
 
3.           TERM, VESTING AND LIMITATION ON EXERCISE.  The Stock Option may be
exercised during a period of seven (7) years from the Effective Date of the
Stock Option (the "Option Term").  The Stock Option may not be exercised after
the expiration of its Option Term.  The Stock Option shall not vest and become
exercisable by Employee until __________, 20_____, at which time 100% of the
Stock Option shall vest and become exercisable.
 
Notwithstanding the above, if the Employee retires or becomes permanently
disabled (as each is determined by the Board in accordance with the Plan) or
dies during the vesting period, the Employee shall become vested in the Option
Shares according to the following vesting schedule:
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Period from Effective Date
Cumulative Percentage
of Option Shares Which
May Be Exercised
Less than 1 year
33.3%
More than 1 year, but less than 2 years
66.7%
More than 2 years
100%

 
Notwithstanding the above, in the event of a Change of Control (as defined in
Section 23 of this Agreement), all Option Shares granted under this Agreement
shall immediately vest and be exercisable by Employee.
 
4.           PAYMENT OF OPTION PRICE.  The entire Option Price with respect to
the exercise of a Stock Option shall be payable in full at the time of the
exercise of the Stock Option.  The Option Price may be paid in cash or, in whole
or in part, through the surrender of a portion of the vested Option Shares at
the fair market value of the Common Shares on the exercise date or through
previously acquired Common Shares at their fair market value on the exercise
date.  If Employee elects to surrender vested Option Shares in payment of all or
a portion of the Option Price, such Option Shares surrendered shall be cancelled
and Employee waives all rights thereunder.  For purposes of this Agreement, fair
market value means the closing price on that date, or on the next business day
if that date is not a business day, of a Common Share as the price is reported
on the applicable exchange or market on which the Common Shares are traded;
provided that, if the Common Shares shall not be reported on an exchange or
market, the fair market value of Common Shares shall be as determined in good
faith by the Board in such reasonable manner as it may deem appropriate in
accordance with applicable law.  For purposes of this Agreement, reference to
the “Board” shall include the Compensation Committee to the extent that the
Board has designated the Compensation Committee to administer the Plan.
 
5.           NONQUALIFIED STOCK OPTION.  The Stock Option granted under this
Agreement shall be a “non-qualified” stock option subject to Section 83 of the
Internal Revenue Code (the “Code”), and is not an “incentive stock option”
within the meaning of Section 422 of the Code.
 
6.           DEATH OF EMPLOYEE.  Upon the death of the Employee, the Stock
Option, to the extent exercisable on the date of his or her death, may be
exercised by the Employee's estate, or by a person who acquires the right to
exercise the Stock Option by bequest or inheritance or by reason of the death of
the Employee, provided that the exercise occurs within the remaining Option
Term, but in no event more than one (1) year after the date of the Employee's
death.  Any portion of the Stock Option not exercised within such 1-year period
shall terminate.  The provisions of this Section 6 shall apply notwithstanding
the fact that the Employee's employment may have been terminated prior to his or
her death, but only to the extent of the portion of the Stock Option exercisable
by the Employee on the date of his or her death.
 
7.           RETIREMENT OR DISABILITY OF EMPLOYEE.  Upon the termination of the
Employee's employment with the Company by reason of the retirement or permanent
disability of the Employee (as each is determined by the Board in accordance
with the Plan), the Employee may, within sixty (60) days from the date of the
termination, exercise the
 
 
2

--------------------------------------------------------------------------------

 
 
Stock Option to the extent the Stock Option was exercisable on the date of the
termination of Employee’s employment with the Company, provided that the
exercise occurs within the remaining Option Term.  Any portion of the Stock
Option not exercised within such 60-day period shall terminate.
 
8.           OTHER TERMINATION OF EMPLOYMENT.  Upon the termination of the
Employee's employment with the Company other than as provided in Sections 6 and
7 above, the Employee may, within sixty (60) days from the date of the
termination, exercise the Stock Option to the extent the Stock Option was
exercisable on the date of the termination of Employee’s employment with the
Company, provided that the exercise occurs within the remaining Option
Term.  Any portion of the Stock Option not exercised within such 60-day period
shall terminate.
 
9.           EXERCISE OF OPTION.
 
(a)           To exercise the Stock Option, the Employee or his or her successor
shall give written notice to the Company's Treasurer at the Company's principal
office, accompanied by full payment of the Option Price for the Common Shares
being purchased and a written statement that the Common Shares are being
purchased for investment and not with a view to distribution; however, this
statement shall not be required if the Common Shares subject to the Stock Option
are registered with the Securities and Exchange Commission.  If the Stock Option
is exercised by the  successor of the Employee following the Employee's death,
proof shall be submitted, satisfactory to the Company, of the right of the
successor to exercise the Stock Option.
 
(b)           Common Shares issued pursuant to this Agreement which have not
been registered with the Securities and Exchange Commission shall bear the
following legend:
 
The Securities represented by this Certificate have not been registered under
the United States Securities Act of 1933 (the "Act") and are “restricted
securities” as that term is defined in Rule 144 under the Act.  The Securities
may not be offered for sale, sold or otherwise transferred except pursuant to an
effective registration statement under the Act, or pursuant to an exemption from
registration under the Act, the availability of which is to be established to
the satisfaction of the Company.
 
(c)           The Company shall not be required to transfer or deliver any
certificate or certificates for Common Shares purchased upon any exercise of
this Stock Option:  (i) until after compliance with all then applicable
requirements of law; and (ii) prior to admission of the Common Shares to listing
on any stock exchange on which the Common Shares may then be listed.  In no
event shall the Company be required to issue fractional shares to the Employee
or his or her successor.
 
10.           GENERAL RESTRICTIONS.  The Stock Option shall be subject to the
requirement that, if at any time the Board shall determine that (i) the listing,
registration or qualification of the shares of Common Shares subject or related
thereto upon any securities
 
 
3

--------------------------------------------------------------------------------

 
 
exchange or under any state or Federal law, (ii) the consent or approval of any
government regulatory body, or (iii) an agreement by the Employee with respect
to the disposition of Common Shares is necessary or desirable as a condition of,
or in connection with, the granting of the Stock Option or the issue or purchase
of Common Shares thereunder, the granting of the Stock Option or the issue or
purchase of the Common Shares may not be consummated in whole or in part unless
the listing, registration, qualification, consent, approval or agreement shall
have been effected or obtained free of any conditions not acceptable to the
Board.
 
11.           ASSIGNMENT.  The rights under this Agreement shall not be
assignable or transferable by the Employee, except by will or by the laws of
descent and distribution.  Any attempted assignment, transfer, pledge,
hypothecation, or other disposition of the rights under this Agreement contrary
to the provisions hereof shall be null and void and without effect.  During the
lifetime of the Employee, any right under this Agreement shall be exercisable
only by the Employee or his or her guardian or legal representative.
 
12.           WITHHOLDING TAXES.  Whenever the Company proposes or is required
to issue or transfer Common Shares under this Agreement, the Company shall have
the right to require the Employee to remit to the Company an amount sufficient
to satisfy any Federal, state and/or local withholding tax requirements prior to
the delivery of any certificate or certificates for the Common
Shares.  Alternatively, the Company may issue or transfer the Common Shares net
of the number of shares sufficient to satisfy the withholding tax
requirements.  For withholding tax purposes, the Common Shares shall be valued
on the date the withholding obligation is incurred.
 
13.           RIGHT TO TERMINATE EMPLOYMENT.  Nothing in this Agreement shall
confer upon the Employee the right to continue in the employment of the Company,
its subsidiaries or its affiliates or affect any right which the Company, its
subsidiaries or its affiliates may have to terminate the employment of the
Employee.
 
14.           RIGHTS AS A SHAREHOLDER.  Neither the Employee, his or her legal
representative, nor other persons entitled to exercise the Stock Option under
this Agreement shall have any rights of a shareholder in the Company with
respect to the shares issuable upon exercise of the Stock Option unless and
until a certificate or certificates representing the Common Shares shall have
been issued to him or her pursuant to the terms hereof.
 
15.           ADJUSTMENTS.  In the event of any change in the outstanding common
stock of the Company by reason of stock splits, reverse stock splits, stock
dividends or distributions, recapitalization, reorganization, merger,
consolidation, split-up, combination, exchange of shares or the like, the Board
shall appropriately adjust the number of Common Shares issued under this
Agreement, the Option Price, and any and all other matters deemed appropriate
the Board.
 
16.           STOCK RESERVED.  The Company shall at all times during the term of
this Agreement reserve and keep available the number of Common Shares as will be
sufficient to satisfy the terms of this Agreement.
 
17.           SEVERABILITY.  Every part, term or provision of this Agreement is
severable from the others.  Notwithstanding any possible future finding by a
duly constituted authority that
 
 
4

--------------------------------------------------------------------------------

 
 
a particular part, term or provision is invalid, void or unenforceable, this
Agreement has been made with the clear intention that the validity and
enforceability of the remaining parts, terms and provisions shall not be
affected thereby.
 
18.           NOTICE.  Any notice to be delivered under this Agreement shall be
given in writing and delivered, personally or by certified mail, postage
prepaid, addressed to the Company or the Employee at their last known address.
 
19.           GOVERNING LAW.  This Agreement shall be construed in accordance
with and governed by the applicable Federal law and, to the extent otherwise
applicable, the laws of the State of Nevada.
 
20.           HEADINGS.  The headings in this Agreement are for convenience only
and shall not be used to interpret or construe the provisions.
 
21.           BINDING EFFECT.  This Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company.
 
22.           INCORPORATION OF PLAN.  The Stock Option is granted pursuant to
the terms of the Plan, which is incorporated herein by reference, and the Stock
Option shall in all respects be interpreted in accordance with the Plan.  Any
capitalized term not otherwise defined in this Agreement shall have the meaning
as defined in the Plan.
 
23.           CHANGE OF CONTROL.  In the event of a Change of Control, all Stock
Options granted under this Agreement shall immediately vest and be exercisable
by Employee.  For purposes of this Agreement, a “Change of Control” shall be
deemed to have occurred if (i) any “person” or “group” (as such terms are used
in Section 13(b) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities and within one (1) year after such “person” or “group”
acquires 50% or more of the combined voting power of the Company (the “Trigger
Date”) the members of the Board immediately prior to the Trigger Date cease to
constitute a majority of the Board, (ii) there shall be consummated any
consolidation or merger of the Company in which the Company is not the surviving
or continuing corporation or pursuant to which shares of the Company’s Common
Shares would be converted into cash, securities or other property, other than a
merger of the Company in which the holders of the Company’s Common Shares
immediately prior to the merger have (directly or indirectly) at least a 51%
ownership interest in the outstanding Common Shares of the surviving corporation
immediately after the merger, or (iii) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company, except for any sale, lease
exchange or transfer resulting from any action taken by any creditor of the
Company in enforcing its rights or remedies against any assets of the Company in
which such creditor holds a security interest.

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Nonstatutory Stock
Option Agreement to be executed as of the Effective Date.
 
"COMPANY"
STAGE STORES, INC.,
 
 
 
By:________________________________________
       Ronald Lucas, EVP, Human Resources
 
 
"EMPLOYEE"
 
 
___________________________________________
__________________, an individual
 

 
 
 
 
 6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------